Case 5:19-cv-11855-JEL-PTM ECF No. 16 filed 06/17/20   PageID.880   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Jamie Lawrence-Evoy,

                        Plaintiff,
                                        Case No. 19-11855
v.
                                        Judith E. Levy
Commissioner of Social Security,        United States District Judge

                        Defendant.      Mag. Judge Patricia T. Morris

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [15]

     Before the Court is Magistrate Judge Patricia T. Morris’ Report and

Recommendation recommending the Court deny Plaintiff’s motion for

summary judgment (ECF No. 10) and grant Defendant’s motion for

summary judgment (ECF No.12). (ECF No. 15.) The parties were

required to file specific written objections within 14 days of service. Fed.

R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The

Court   has    nevertheless    carefully    reviewed     the   Report     and

Recommendation, and concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 15) is ADOPTED;

     Plaintiff’s motion for summary judgment (ECF No. 10) is DENIED;
Case 5:19-cv-11855-JEL-PTM ECF No. 16 filed 06/17/20       PageID.881   Page 2 of 2




      Defendant’s motion for summary judgment (ECF No. 12) is

GRANTED; and

      The findings of the Commissioner are ADOPTED and this case is

hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: June 17, 2020                         s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 17, 2020.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




      1  By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–96
(6th Cir. 2009).
